      Case 1:03-md-01570-GBD-SN Document 4368 Filed 01/18/19 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


                                         )
 In re Terrorist Attacks on              )                    03 MDL 1570 (GBD)
 (SN) September 11, 20011                )
                                         )
                                         )
                                         )


                                 NOTICE OF APPEARANCE

To:    Clerk of the court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as
       counsel for Muslim World League and International Islamic Relief Organization.



January 18, 2019

                                                             /s/ Sumayya Khatib

                                                      Sumayya Khatib
                                                      Lewis Baach Kaufmann Middlemiss PLLC
                                                      1101 New York Avenue, N.W.
                                                      Suite 1000
                                                      Washington, D.C. 20005
                                                      sumayya.khatib@lbkmlaw.com
                                                      202-833-8900
                                                      202-466-5738
